Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Pub.2015/0086236).
Regarding claim 1, Xu et al. (US Pub.2015/0086236) teach a powder container case (fig.1) comprising: a first member (fig.1, #51) and a second member (fig.1, #32) joined to form an edge portion of a case opening (fig.3, see opening between #50 and #36B/C); a main joint disposed between the first member and the second member (fig.4B,5,6B&7, #60C joined at #A3), the main joint having an end portion at the edge portion of the case opening (fig.4B,5,6B&7, #60C joined at #A3 with end at #E1/#E2); and an additional joint disposed adjacent to the end portion of the main joint (fig.4B,5,6B&7, #60A joined at #A1), wherein the additional joint is parallel to a section of the main joint which is closest to the additional joint (see fig.7).
Regarding claim 2, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the additional joint includes an end portion at a position different from the end portion of the main joint at the edge portion of the case opening (fig.4B,5,6B&7, #60A joined at #A1 ends at a different position along #E1/#E2).
Regarding claim 3, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the additional joint extends parallel to the edge portion of the case opening (fig.6B, #60A extends back into #59 and portion of #59 runs parallel to #E1).
Regarding claim 4, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the additional joint extends from a position different from the end portion of the main joint, and wherein the end portion of the additional joint is disposed at the edge portion of the case opening (see fig.7, #60A v. #60C).
Regarding claim 5, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the first member (fig.4A, #32) includes a first-member opening that opens in a direction different from a direction in which the case opening opens (fig.4A, opening bounded by upper surfaces #44, opening upward), wherein the first-member opening shares one side with the case opening (fig.3&4A, opening defined by #44 shares edge with ‘rear’ opening edge defined by #50), and wherein the second member covers the first-member opening (fig.3, see #51 covering upper opening of #32). 
Regarding claim 6, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the additional joint is disposed at a position away from the main joint with respect to an edge of the first-member opening (fig.7, #60C away from #60A relative to outer edge of surface defining first-member opening, see #D2).
Regarding claim 8, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the end portion of the main joint is visible between the first member and the second member joined (fig.5, #A3 and #A1 end at edge #E2, thus would be visible; para.0098&0100).
Regarding claim 9, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein the main joint is a welded joint (para.0097).
Regarding claim 10, Xu et al. (US Pub.2015/0086236) teach a powder container case further comprising a seal on the edge portion of the case opening at which the end portion of the joint is located (fig.8, #71), wherein the seal covers the end portion and contacts the first member and the second member (para.0006,0011&0104).
Regarding claim 11, Xu et al. (US Pub.2015/0086236) teach a developing device (fig.1) comprising: a developer bearer (fig.1, #2); and the powder container case according to claim 1 (see rejection herein), wherein the developer bearer is disposed in the powder container case such that a portion of the developer bearer is exposed from the case opening to outside of the powder container case (see fig.1).
Regarding claim 14, Xu et al. (US Pub.2015/0086236) teach an image forming apparatus (fig.2) comprising the developing device according to claim 11 (see rejection herein).
Regarding claim 17, Xu et al. (US Pub.2015/0086236) teach a powder container case (fig.1) comprising: a first member (fig.1, #51) and a second member (fig.1, #32) joined to form an edge portion of a case opening (fig.3, see opening between #50 and #36B/C); a main joint disposed between the first member and the second member (fig.4B,5,6B&7, #60C joined at #A3), the main joint having an end portion at the edge portion of the case opening (fig.4B,5,6B&7, #60C joined at #A3 with end at #E1/#E2); and an additional joint disposed adjacent to the end portion of the main joint (fig.4B,5,6B&7, #60A joined at #A1), wherein the additional joint includes an end portion at a position different from the end portion of the main joint at the edge portion of the case opening (fig.4B,5,6B&7, #60A joined at #A1 ends at a different position along #E1/#E2), wherein the additional joint extends from a position different from the end portion of the main joint, and wherein the end portion of the additional joint is disposed at the edge portion of the case opening (see fig.7, #60A v. #60C).
Regarding claim 20, Xu et al. (US Pub.2015/0086236) teach a powder container case wherein: in order for toner to leak through the additional joint, the toner must leak through the main join (fig.7, since toner would be on the left of the figure, in order to leak past #60A, it would have to pass #60C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub.2015/0086236) in view of Numagami et al. (US 6,266,500) and in view of Torii et al. (US Pub.2017/0205764).
Regarding claim 12, Xu et al. (US Pub.2015/0086236) teach a developing device further comprising: a thickness regulator configured to regulate a layer of developer (fig.1, #4); a thickness regulator mount on which the thickness regulator is mounted (fig.1, unlabeled portion that connects fig.1, #4 to fig.8, #40), and a seal on the edge portion of the case opening at which the end portion of the joint is located (fig.8, #71), wherein the first member (fig.4A, #32) includes: a first-member opening that opens in a direction different from a direction in which the case opening opens (fig.4A, opening bounded by upper surfaces #44, opening upward), the first-member opening shares one side with the case opening (fig.3&4A, opening defined by #44 shares edge with ‘rear’ opening edge defined by #50); and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.8, #40; para.0060), each one of the pair of screw holes being disposed at a position closer to the longitudinal end of the first member than the first-member opening (see fig.8, locations of #40), wherein a surface of the first member on which the pair of screw holes are disposed protrudes by a certain amount beyond a surface of the first member on which the pair of positioning portions are disposed (fig.8, see raised profile of #40), wherein the second member covers the first-member opening (fig.3, see #51 covering upper opening of #32), and wherein the seal covers the end portion and contacts the first member and the second member (para.0006,0011&0104).
However, Xu et al. (US Pub. 2015/0086236) fail to teach a pair of positioning portions, the positioning of those with respect to the screw holes.
Regarding claim 12, Numagami et al. (US 6,266,500) teach a flat face mounting system for a thickness regulator mount on a developing casing (fig.10, #9d1 attached to #12) wherein the developing casing end portions includes: an opening in which the case opening opens (between end shown in fig.11 and end shown in fig.12); a pair of positioning portions configured to position the thickness regulator mount (fig.11&12, #12i1), each one of the pair of positioning portions being disposed at a position closer to a longitudinal end of the first member than the opening (see fig.11&12); and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.11&12, #12i3), each one of the pair of screw holes being disposed at a position closer to the longitudinal end of the first member than corresponding one of the pair of positioning portions (see fig.11&12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mounting configuration of Xu et al. (US Pub. 2015/0086236) by using the position portions as in Numagami et al. (US 6,266,500) because it is a known way to position the mount relative to the developing frame before attaching the screws (col.14, ln.6-22) and would allow for easier assembly by placing the mount.
However, Xu et al. (US Pub. 2015/0086236) also fail to teach the protrusion amount of the screw hole surface and the protrusion amount being smaller than a thickness of the seal.
Regarding claim 12, Torii et al. (US Pub.2017/0205764) teach a flat face mounting system for a thickness regulator mount on a developing casing (fig.14, #42 mounted to #23) comprising: a thickness regulator mount on which the thickness regulator is mounted (fig.16&17, #42), and a seal on the edge portion of the case opening (fig.16&17, #56), and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.14-18 depicted but not labeled), wherein a protruding surface of the first member (fig.16&17, #25) protrudes by a certain amount beyond a surface of the first member (fig.16&17, beyond surface of #23), and the certain amount is smaller than a thickness of the seal (see fig.16, seal #56 thicker).
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the screw hole projected surface and seal thickness relationship of Xu et al. (US Pub. 2015/0086236) to be configured with the relationship depicted by Torii et al. (US Pub.2017/0205764) so as to ensure the seal member is compressed (para.0075-0076).
Upon combination, since the projections would be attached to either of surfaces #42 of #38 of Xu et al. (US Pub. 2015/0086236) (fig.4A), the screw hole surfaces would project beyond the surface that the positioning projections are on and the height difference of #38 would be configured to sufficiently compress the seal and the claimed configuration would easily be achieved without undue experimentation to increase the ease of assembly and ensure a sufficient seal.

Allowable Subject Matter
Claims 15, 16, 18, and 19 are allowed.
Claims 7 and 13 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 13, 15, and 16 remain either objected to or allowed, respectively, for the reasons set forth in the Office Action mailed on 15 April 2022.
Claims 18 and 19 are allowable for proper rewriting in independent form all of the subject matter of previous claims 7 and 13 and all intervening subject matter, indicated allowable in the Office Action mailed on 15 April 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/3/2022